Citation Nr: 1443777	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  14-13 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Whether a June 19, 2013, decision of the Board of Veterans' Appeals  that denied service connection for posttraumatic stress disorder (PTSD) was based on clear and unmistakable error (CUE).

(The issue of entitlement to service connection for the cause of the Veteran's death is addressed in another decision).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  The Veteran died in June 1997 and the moving party is his surviving spouse.

This matter is before the Board of Veterans' Appeals  (Board) on the motion of the moving party in which she alleges CUE in a June 19, 2013,  Board decision.


FINDING OF FACT

The June 2013 Board decision was vacated by a November 2013 United States Court of Appeals for Veterans Claims (Court) Order. 


CONCLUSION OF LAW

The moving party has not alleged a valid claim of CUE in the June 2013 Board decision.  38 U.S.C.A. § 7104  (West 2002); 38 C.F.R. §§ 20.1400-20.1407 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the moving party is alleging CUE in a June 2013 Board decision which denied service connection for the cause of the Veteran's death.  However, in a November 2013 Order, the Court granted a Joint Motion for Remand vacating and remanding the June 2013 Board decision.  In essence, the June 2013 Board decision is no longer valid and does not exist for purposes of alleging CUE.  As the issue of service connection for the cause of the Veteran's death is currently pending before the Board, there can be no CUE assertion with regard to that issue and specifically to the June 2013 Board decision. 


ORDER

The appeal is dismissed.  



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


